Title: From Thomas Jefferson to Richard Henry Lee, 2 January 1780
From: Jefferson, Thomas
To: Lee, Richard Henry



Dr. Sir
Williamsburg Jan. 2. 1780.

The inclosed letters which came to hand yesterday from France do myself the pleasure of forwarding to you. I have had in my possession for you, two months, four numbers of the parliamentary register, containing the whole correspondence between the ministry and Sr. Wm. Howe, and Burgoyne from the time of Howe’s coming to America till the Convention of Saratoga. I kept them at first in hopes of seeing you here. That failing, I forgot to send them byyour delegates, and am afraid the post would be too precarious and expensive. How shall I contrive them to you? We are informed, and I think so as to merit confidence, that Pensacola is taken and St. Augustine invested by the Spaniards. I hope we shall see you in the next assembly. I would advise you to procure lodgings in Richmond in time as they will be scarce. We had some intelligence lately that the enemy meant us an immediate visit. We are preparing for them, but I cannot say that I expect them. I am Dr. Sir Your friend & servt.,

Th Jefferson

